Citation Nr: 0638578	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-19 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran had active service from October 1970 to April 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the veteran requested a hearing before a 
Veterans Law Judge in April 2005.  He was scheduled for 
Travel Board hearings in September 2005, December 2005, and 
June 2006.  Each time, he contacted the RO and indicated that 
he would be unable to report for the hearing.  He was then 
rescheduled again, in September 2006, for an October 2006 
hearing.  The veteran failed to report, did not cancel his 
hearing ahead of time, and did not provide a reason for his 
absence.  Therefore, the Board finds that all due process has 
been met with respect to the veteran's hearing request.


FINDINGS OF FACT

1.  The veteran served during the Vietnam era, and was 
stationed in Thailand.  The evidence of record does not show, 
and the veteran does not contend, that he had actual service 
or visitation in the Republic of Vietnam or the waters 
adjacent thereto.

2.  The veteran's type II diabetes mellitus was not 
manifested in service or within one year after his discharge 
from service.

3.  There is no competent, medical evidence relating the 
veteran's currently diagnosed type II diabetes mellitus to 
his active military service.



CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated 
by active service, may not be presumed to have been incurred 
in or aggravated by active service, and may not be presumed 
to be a result of exposure to herbicides in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309(a), (e) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In the present 
case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a June 2003 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  As the Federal Circuit Court has stated, it is not 
required "that VCAA notification must always be contained in 
a single communication from the VA."  Mayfield, supra, 444 
F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision, since the veteran 
was provided with such notice in October 2006.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court of Appeals for Veterans Claims held that an 
appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Discussion

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and type II 
diabetes mellitus becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for type II diabetes, among other 
disabilities.  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

The veteran claims service connection for type II diabetes 
mellitus as due to exposure to herbicide agents while 
stationed in Thailand during active duty.  An August 2003 VA 
examination report shows a diagnosis of diabetes mellitus.  
Therefore, at issue is whether the veteran is entitled to 
presumptive service connection due to exposure to herbicides 
and, if not, whether his type II diabetes mellitus is 
otherwise related to his active military duty.

The veteran has indicated that he served in Thailand from 
October 1972 to April 1974.  He stated that herbicides were 
used at both of the bases at which he was stationed during 
this time.  He said they were the same herbicides that were 
used in Vietnam.  The veteran's report of separation (DD Form 
214) shows that his overseas service consisted of 543 days in 
Thailand.

Based on this evidence, the Board finds that the veteran is 
not entitled to the presumption of exposure to herbicides, 
because he had no service in Vietnam.  A June 2003 response 
from the National Personnel Records Center (NPRC) indicates 
it was unable to establish whether or not the veteran had 
duty in Vietnam.  However, his records do not show such duty, 
and the veteran himself has not contended that he was ever in 
Vietnam during service.  Such service in the country of 
Vietnam is required for presumptive exposure to herbicide 
agents and, consequently, presumptive service connection for 
type II diabetes mellitus on this basis.

While the veteran's DD Form 214 shows he received the Vietnam 
Service Medal, and this may, in some cases, represent service 
in the Republic of Vietnam for herbicide exposure purposes, 
see Haas v. Nicholson, 20 Vet. App. 257 (2006), the veteran 
has forthrightly acknowledged that he had no service within 
Vietnam.  He has instead based his claim upon his assertion 
of exposure to herbicide agents in Thailand.  Therefore, his 
receipt of the Vietnam Service Medal does not serve to show 
that he had presumptive service in Vietnam.

Accordingly, the presumptive provisions of 38 C.F.R. § 
3.307(a)(6)(iii) are not applicable to this case; and 
exposure to herbicides in service may not be presumed.  See 
VAOPGCPREC 27-97.  Therefore, the Board finds that 
presumptive service connection for type II diabetes mellitus 
due to exposure to herbicides is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.303, 3.307, 
3.309(e).

However, this does not preclude the veteran from establishing 
service connection for type II diabetes mellitus on a direct 
basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The veteran has alleged that he was exposed to herbicide 
agents while in service, and that this exposure caused his 
type II diabetes mellitus.  Direct service connection is for 
consideration for claims based on alleged exposure to 
herbicide agents in locations other than Vietnam.  See 38 
C.F.R. § 3.303(d); VA Adjudication Procedure Manual M21-1MR, 
Part IV.ii.2.C.10.  However, since no presumption of service 
connection is available for any disorder based on exposure to 
Agent Orange for a veteran who served outside Vietnam, such 
exposure must be established on a factual basis.  Id.

Presumptive exposure to Agent Orange is only available to 
veterans who served in Vietnam during certain periods of 
time.  As noted above, the veteran has contended that his 
foreign service was all within Thailand.  There is no 
objective evidence of record to suggest that he was exposed 
to herbicides while in that country.  To conclude that he was 
exposed to Agent Orange while in Thailand would be purely 
speculative.  In addition, a June 2003 response from the NPRC 
indicates it had no record of the veteran having been exposed 
to herbicides while in service.  Thus, direct service 
connection is not warranted based upon exposure to herbicides 
in Thailand because exposure to herbicides has not been 
established on a factual basis.

The evidence of record shows that the earliest document 
indicating the veteran was diagnosed with type II diabetes 
mellitus is a private medical record dated in October 1978.  
That document indicates that the veteran was last evaluated 
in July 1977, when he was diagnosed with several disorders, 
not including diabetes.  The physician indicated that the 
veteran was then doing reasonably well since that evaluation 
until he was seen at the office in August 1978, at which time 
he developed symptoms of uncontrolled diabetes mellitus.  
Since then he had lost weight, and he currently denied any 
symptoms of uncontrolled diabetes.

From this, the Board concludes that the veteran first 
demonstrated symptoms associated with type II diabetes 
mellitus in August 1978.  Since the veteran separated from 
service in April 1974, the initial manifestation of the 
condition was not within the one-year time period necessary 
for presumptive service connection for this disease.  The 
veteran has contended that diabetes mellitus may have been 
present, but undiagnosed, prior to April 1978.  However, the 
regulations require that the disability in question be 
manifest to a compensable degree within one year of service 
separation.  The veteran has not indicated that he 
demonstrated such symptoms during his first post-service 
year, and the October 1978 medical document supports the 
conclusion that the veteran's type II diabetes mellitus 
symptoms did not manifest to a compensable degree until 
August 1978, more than four years after separation from 
service.  Therefore, service connection on this basis is not 
warranted.  38 C.F.R. §§ 3.307, 3.309(a).

Finally, with regard to direct service connection, the Board 
notes that a review of the veteran's service medical records 
shows they are negative for any treatment for, or diagnosis 
of, diabetes mellitus or any related symptoms.  In addition, 
there is no medical opinion of record showing a relationship 
between the veteran's current diagnosis of type II diabetes 
mellitus and his military service.  He has contended that his 
type II diabetes mellitus is related to service, and the 
Board does not doubt his sincerity.  However, while the 
veteran is certainly capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Consequently, as the evidence preponderates against the claim 
for service connection for type II diabetes mellitus, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for type II diabetes mellitus is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


